Citation Nr: 0015312	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  91-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Timeliness of a notice of disagreement (NOD) to an April 4, 
1991, rating decision which denied service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from December 
5, 1976, through March 31, 1977, and had active military 
service from March 1979 to April 1987.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from several rating decisions by 
the RO.  The veteran appealed and was afforded a hearing at 
the RO as well as a hearing in Washington, D.C., before the 
undersigned member of the Board in June 1995.  Testimony at 
the June 1995 hearing was received on the issues of 
entitlement to service connection for hypertension and a 
total rating based on individual unemployability (TDIU), the 
latter of which had been previously denied by the RO in an 
October 1994 rating decision.  The veteran's testimony on 
those issues was accepted as a notice of disagreement (NOD) 
to the October 1994 rating decision.  By decision of April 
1996, the Board granted service connection for a low back 
disorder and a generalized skin rash, denied service 
connection for a bilateral eye disability, generalized 
arthritis, hemorrhoids, and gout, and denied a rating in 
excess of 10 percent for tinea pedis.  In addition, the Board 
referred the issues of entitlement to service connection for 
sinusitis, hypertension and entitlement to a TDIU back to the 
RO inasmuch as those issues had not been fully developed for 
appellate review by the Board.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

This matter now comes before the Board pursuant to a January 
1999 order of the Court vacating and remanding the April 1996 
Board decision only to the extent that it failed to assert 
jurisdiction to remand to the RO the issue of whether the 
veteran submitted a valid NOD to an April 1991 rating action.  
The appeal as to all of the remaining issues was dismissed.  
The procedural background of this case is extensive and 
multi-layered.  Due to the fact that there was development of 
additional issues while the case was at the Court as well as 
during the course of the Board remand, the Board finds it 
necessary to fully set forth the history and current status 
of all issues raised by the veteran.

However, the Board emphasizes at this juncture that the only 
issue properly before the Board at present is whether a 
timely notice of disagreement was filed to the April 4, 1991 
rating decision, which denied service connection for 
hypertension.  Other issues are in the process of being 
developed for appellate review, including entitlement to a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30; entitlement to a total rating due to individual 
unemployability; whether the assignments of 10 percent 
ratings for the service-connected back and skin disorders are 
proper; and service connection for hypertension to include 
whether the rating decision of April 4, 1991 was clearly and 
unmistakably erroneous (assuming it is a final decision).  
(Clearly the way the issue of service connection for 
hypertension is characterized will rest on the outcome of the 
action directed by this remand.)  The veteran appears to have 
raised, in addition, the issue of whether a timely 
substantive appeal was filed on the issue of service 
connection for sinusitis.  When these issues are fully 
developed, and certified to the Board, they will be addressed 
separately from the issue at hand, which was remanded by 
joint motion.  

By rating decision of April 4, 1991, the RO denied service 
connection for hypertension, a right hip hernia, and hallux 
nail excisions.  The veteran was notified of the denial by 
letter dated April 12, 1991.  Contained in the claims folder 
is a letter from the veteran which was stamped (presumably by 
the RO) "notice of disagreement," April 11, 1991.  In that 
letter, among other things, the veteran appears to express 
disagreement with the denial of service connection for 
hypertension.

A June 1991 substantive appeal (VA Form 9) referenced the 
issues of entitlement to an increased rating for tinea pedis, 
as well as entitlement to service connection for bunions, 
gout, arthritis of the hands and feet, gout, a back disorder, 
cysts and boils, and excision of toenails.  A July 1991 SOC 
included consideration, and a continuing denial, of 
entitlement to service connection for hallux nail excisions.

In March 1992, the veteran appeared for a hearing in 
Washington, D.C., before a member of the Board.  At that 
hearing, the veteran's representative raised the issue, for 
the first time, of whether there was clear and unmistakable 
error (CUE) in the April 1991 rating decision which denied 
service connection for hypertension.  In a July 1992 
decision, the Board remanded back to the RO the issues of 
entitlement to service connection for bunions, hemorrhoids, a 
back disorder, a skin disorder, degenerative arthritis, 
toenail excision and gout, and entitlement to an increased 
rating for tinea pedis.  The issue of whether there was CUE 
in the April 1991 rating decision which denied service 
connection for hypertension was referred to the RO for 
initial consideration.

By letter of December 1992, the RO noted that during the 
period of time in which the veteran's claims folder was at 
the Board for appellate review of the issues addressed in the 
July 1992 remand, the veteran had filed a separate claim for 
an increased rating for his foot problems, new claims to 
establish service connection for traumatic arthritis of the 
thumb and generalized dermatitis, as well as a new claim of 
entitlement to service connection for hypertension.

By letter dated January 12, 1993, the RO advised the veteran 
that with respect to an allegation of error in the April 1991 
rating decision, that decision was final in the absence of 
new and material evidence.  The RO indicated that there would 
be no further consideration of CUE due to the lack of a valid 
claim under the provisions of 38 C.F.R. § 3.105 (a).  The 
veteran was instructed to specify the factual or legal 
error(s) at issue unambiguously, without statements 
expressing simple disagreement with the determination made in 
the April 1991 rating decision.  The veteran was also asked 
to submit evidence of post-traumatic arthritis of the right 
thumb.  In February 1993, a letter was received at the RO 
from the veteran.  The RO construed the veteran's statements 
contained in his February 1993 letter as mere 
"disagreement" with the April 1991 rating decision rather 
than any specific allegation of "error."  As a result, the 
RO did not adjudicate the issue of whether there was CUE in 
the April 1991 rating decision for the reason that no 
specific error had been alleged by the veteran.

By rating decision of March 1993, the RO addressed the issues 
which had been the focus of the July 1992 Board remand.  With 
respect to the Board's instruction to consider CUE in the 
April 1991 rating decision, the RO reiterated that the 
veteran had not identified any specific allegation of error; 
as such, no consideration of CUE was conducted.  The RO 
denied the veteran's claim of entitlement to service 
connection for hypertension which had been received at the RO 
while the veteran's claims folder was at the Board for 
consideration of other issues on appeal.  The Board notes 
that the proper consideration by the RO in the March 1993 
rating decision would have been to consider whether new and 
material evidence had been submitted to reopen the prior 
final April 1991 rating decision which denied service 
connection for hypertension.  (The Board notes that any 
consideration by the RO of the issue involving entitlement to 
service connection for hypertension, whether as an original 
claim or on the basis of new and material evidence to reopen 
a prior final decision, was separate and distinct from any 
consideration of CUE related to the April 1991 rating 
decision which denied service connection for hypertension).

By letter dated March 8, 1993, the veteran again claimed CUE 
for, among other things, the denial of entitlement to service 
connection for hypertension in the April 1991 rating 
decision.  A May 1993 rating decision continued the denial of 
entitlement to service connection for hypertension.  Received 
at the RO in June 1993 was a letter from the veteran which 
was accepted as an NOD to the March 1993 denial of 
entitlement to service connection for hypertension.

The veteran subsequently requested a personal hearing at the 
RO.  By letter of November 1993, the RO advised the veteran 
what issues would be addressed at his hearing.  The veteran 
was informed at that time that his claim of entitlement to 
service connection for hypertension would not be addressed at 
the hearing based on the following:

April 4, 1991	rating action by the RO 
denied service connection 
for hypertension; 

April 12, 1991	veteran notified of 
denial;

No NOD was received and April 1991 
rating action became final; new and 
material evidence required to reopen 
claim;

March 1992	CUE raised by veteran's 
representative at 
hearing; could not be NOD 
as testimony was not 
transcribed until more 
than one year after date 
of notification of rating 
action;

July 1992	Board remand which 
directed RO to consider 
CUE in April 1991 rating; 

December 1993	RO requested information 
from veteran about 
treatment for 
hypertension; no evidence 
was received from 
veteran;

January 1993	RO sent letter to veteran 
asking for specific 
allegation of error in 
April 1991 rating 
decision; no response 
from the veteran.

Clearly, the RO was inconsistent in their communication with 
the veteran about the status of his claim of entitlement to 
service connection for hypertension, including whether he 
needed to submit new and material evidence, whether the issue 
of CUE in the April 1991 decision was to be considered, or 
whether he had a pending original claim of service connection 
for that disorder.

The veteran appeared for a hearing at the RO in November 
1993.  No testimony was received on the issue of entitlement 
to service connection for hypertension or on the issue of 
whether there was CUE in the April 1991 rating decision which 
denied service connection for hypertension.

In February 1994, the veteran's claim of entitlement to a 
total rating for compensation purposes based on individual 
unemployability (TDIU) was received at the RO.

By rating decision of April 1994, the RO denied service 
connection for sinusitis.  The veteran was notified of the 
denial by letter dated April 14, 1994.

By letter dated May 28, 1994, the veteran attempted to reopen 
his claim of entitlement to service connection for 
hypertension.

An NOD to the April 1994 rating decision which denied service 
connection for sinusitis was received at the RO in June 1994.

By rating action of October 1994, the RO denied entitlement 
to a TDIU.  The veteran was notified of the denial by letter 
dated November 9, 1994.  The November 1994 letter from the RO 
also advised the veteran that his claim of entitlement to 
service connection for hypertension had previously been 
denied by rating action of April 4, 1991, and, because he had 
not filed a timely NOD to that rating action, the decision 
was final.  The veteran was informed that he needed to submit 
new and material evidence to reopen that claim, or 
demonstrate that the April 1991 denial was based on CUE.

Based on an earlier request for a Board hearing, the veteran 
appeared before the undersigned member of the Board in 
Washington, D.C., for a hearing in June 1995.  At his 
hearing, testimony was received on the issues of entitlement 
to service connection for hypertension and entitlement to a 
TDIU; the veteran's testimony on the issue of TDIU was 
accepted as an NOD to the October 1994 rating decision.  By 
decision of April 1996, the Board granted service connection 
for a low back disorder and a generalized skin rash.  Service 
connection was denied for a bilateral eye disorder, 
generalized arthritis, hemorrhoids, and gout, and an 
increased rating for tinea pedis was denied.  The Board noted 
that the issues involving service connection for hypertension 
and entitlement to a TDIU were not developed for appellate 
review.  Both issues were referred back to the RO for 
appropriate action, to include the issuance of an SOC for 
entitlement to a TDIU.

By rating decision of June 1996, the RO implemented the grant 
of service connection for a low back disorder and generalized 
skin rash and assigned 10 percent ratings for each 
disability, effective August 6, 1990.  In July 1996, the 
veteran filed an NOD on the ratings and effective dates 
assigned for his service-connected low back disorder and 
generalized skin rash.  In his July 1996 NOD, the veteran 
also addressed the issues of entitlement to service 
connection for hypertension and sinusitis.  An SOC on the 
issues involving the low back disorder and generalized skin 
rash was issued in August 1996.  A substantive appeal on 
those issues was received in October 1996, and included a 
request for a hearing.

By letter of January 1997, the veteran requested assistance 
in his claims regarding the issues of entitlement to service 
connection for hypertension, sinusitis and entitlement to a 
TDIU.

By letter of February 1997, the RO advised the veteran that 
he had not filed a timely substantive appeal for the issue of 
entitlement to service connection for sinusitis.  As a 
result, new and material evidence was required to reopen that 
claim.  With respect to the claim involving service 
connection for hypertension, the veteran was advised that 
entitlement to service connection for hypertension had been 
denied in a March 1993 rating decision.  The RO noted that 
the veteran's claims folder was then at the Court and, as a 
result, there was no way to ascertain whether the veteran had 
submitted a timely NOD to the March 1993 rating decision.  
The veteran was informed that such review of the claims 
folder would be conducted when it was returned from the 
Court.  No reference was made in this letter of the prior 
final April 1991 rating decision which had denied service 
connection for hypertension.

It now appears that the February 1997 letter to the veteran 
was incorrect in that it informed the veteran only of the 
final March 1993 denial of service connection for 
hypertension without referencing the April 1991 rating 
decision which denied service connection for hypertension.  
It is clear that the February 1997 letter was generated at a 
time when the claims folder was at the Court and the RO did 
not have the claims folder at their disposal.

In February 1997, the RO issued an SOC on the issue of 
entitlement to a TDIU.  Thereafter, in March 1997, the 
veteran submitted a VA Form 9 which addressed entitlement to 
a TDIU as well as entitlement to service connection for 
sinusitis and hypertension, including on the basis of CUE in 
the April 1991 rating decision.  The Board notes that an SOC 
on the issue of entitlement to service connection for 
hypertension had not been issued at that time and the 
substantive appeal on that issue was, therefore, premature.  
With respect to the issue of entitlement to service 
connection for sinusitis, the veteran filed a substantive 
appeal in February 1997 after an SOC on that issue was 
prepared in November 1994.  As such, the question is raised 
of whether the veteran perfected his appeal by timely filing 
a substantive appeal on the issue of entitlement to service 
connection for sinusitis.

A claim of entitlement to a temporary total rating was 
received at the RO in December 1997.

A claim of entitlement to service connection for an acquired 
psychiatric disorder was received at the RO in January 1998.  
The veteran was advised by letter of January 29, 1998, that 
consideration of his claim of entitlement to service 
connection for an acquired psychiatric disorder would be 
deferred until his claims folder was returned to the RO from 
the office of General Counsel due to his pending appeals at 
the Court.

By rating decision of January 1998, a temporary total rating 
was denied.  The veteran was notified of the January 1998 
rating action by letter in March 1998.  An NOD on the issue 
of entitlement to a temporary total rating was received in 
March 1998 and an SOC was issued to the veteran and his 
representative by cover letter dated May 8, 1998.

By letter of June 1998, the veteran requested an informal RO 
hearing before a decision review officer.  The veteran again 
indicated a desire, among other things, to pursue claims for 
increased ratings for his service-connected low back disorder 
and generalized skin rash, each rated 10 percent disabling.  
The RO accepted the veteran's letter as a substantive appeal 
to the May 1998 SOC, in lieu of a VA Form 9, on the issue of 
entitlement to a temporary total rating.  The veteran was 
scheduled for an RO hearing on July 27, 1998.

A subsequent report of contact in the claims folder dated 
July 27, 1998, reflects that the hearing officer had an 
informal meeting with the veteran and his representative in 
lieu of a hearing.  It was agreed at that time that the 
veteran's current appeals would be held in abeyance until the 
veteran's claims folder was returned to the RO from the 
Court.

By letter of July 27, 1998, designated by the veteran to be a 
response to the informal hearing held at the RO that morning, 
the veteran stated the following: (1) he was appealing for 
increased ratings for his service-connected low back disorder 
and generalized skin rash; (2) after his claims folder was 
returned from the Court, the veteran requested further 
consideration of the issues of entitlement to a TDIU, 
timeliness of the substantive appeal on the issue of 
entitlement to service connection for sinusitis, timeliness 
of the NOD from a March 1993 rating decision on the issue of 
entitlement to service connection for hypertension, 
entitlement to service connection for an acquired psychiatric 
disorder, and whether there was CUE in the April 1991 rating 
decision which denied service connection for hypertension; 
(3) the veteran requested that the RO clarify that he was 
treated for his skin condition/ulcer at the Wilmington, 
Delaware VAMC, and thereafter render a decision on the issue 
of entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30.

By order of the Court on January 14, 1999, the April 1996 
Board decision was vacated to the extent that it failed to 
assert jurisdiction to remand to the RO the issue of whether 
the veteran submitted a valid NOD to the April 1991 rating 
action.  That issue was remanded to the Board.  The appeal on 
the remaining issues was dismissed by the Court.

Following the return of the veteran's claims folder to the RO 
by the Court, an SOC was issued in January 1999 on the issue 
of entitlement to service connection for hypertension.  The 
RO noted that the veteran had filed a timely NOD to the March 
1993 denial of service connection for hypertension which was 
received in June 1993.  The veteran and his representative 
were provided with a copy of the SOC by cover letter dated 
February 1, 1999.

By rating decision of January 1999, the RO denied service 
connection for an acquired psychiatric disorder and found no 
CUE in the April 1991 rating decision which denied service 
connection for hypertension.  The veteran was notified of the 
rating decision by cover letter dated February 8, 1999.  The 
February 8, 1999, letter also advised the veteran that the RO 
was ready to proceed with the veteran's appeals for increased 
ratings for his service-connected low back disorder and 
generalized skin rash, entitlement to a TDIU, entitlement to 
a temporary total rating for a period of hospitalization from 
October 21, 1997, through November 3, 1997 and entitlement to 
service connection for hypertension.  The veteran has been 
specifically instructed that he needs to file a VA Form 9 on 
the issues involving entitlement to a temporary total rating 
by April 2, 1999, and entitlement to service connection for 
hypertension by March 16, 1999, or the appeal on those issues 
would be considered abandoned and no further action would be 
taken.

The issue of entitlement to service connection for an 
acquired psychiatric disorder was denied by rating decision 
of January 1999 and the veteran was notified of that decision 
in February 1999.  A timely NOD was not received from the 
veteran and that issue is not before the Board.

Received at the Board in March 2000 was a letter from the 
veteran with additional medical evidence in support of his 
various claims.  The letter was submitted with a waiver of RO 
review pursuant to the provisions of 38 C.F.R. § 20.1304 (c).  
Appellate review of this evidence confirms that it is 
duplicative of evidence already contained in the claims 
folder.


REMAND

As set forth above, the April 4, 1991, rating decision of the 
RO denied service connection for hypertension, a right hip 
hernia, and hallux nail excisions.  The veteran was notified 
of the denial by letter dated April 12, 1991.  It is his 
contention that he timely filed a notice of disagreement with 
that determination.  

In the joint motion for remand, attention was directed to a 
letter date stamped (presumably by the RO) "notice of 
disagreement," on April 11, 1991, the day before the 
notification letter.  It was stated in the joint motion that 
the letter, which makes a mention of hypertension, was 
"received" on that date but, without evidence showing that 
the veteran had received notice of the denial prior thereto, 
the letter could not constitute an NOD.  However, the reverse 
side of the letter reflects that it was actually date stamped 
as received on September 13, 1990 and appears to have been 
sent along with a September 14, 1990 claim submitted by the 
veteran's service representative.  In this regard, the Board 
notes that it does not appear that the veteran himself has 
ever claimed that this letter constituted his notice of 
disagreement to the April 1991 rating decision.  To the 
contrary, he argues that he submitted a timely notice of 
disagreement in July 1991.

As noted above, during his March 1992 Board hearing, the 
veteran's representative raised the issue of CUE in the April 
1991 rating decision while also mentioning that the date of 
the hearing was still within the appeal period.  The hearing 
transcript was not certified until May 1992, more than one 
month after the expiration of the appeal period and cannot be 
considered a timely NOD to the April 1991 rating action.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (date of 
certification of Board hearing transcript is the date of 
filing of the NOD for appeal purposes).

A subsequent letter from the RO to the veteran dated November 
5, 1993, explained that the April 1991 denial of service 
connection for hypertension became final on April 12, 1992, 
and could be reconsidered only on the submission of new and 
material evidence.  Reference was made to the statements of 
the veteran's representative at the March 1992 Board hearing, 
but the RO specifically concluded that inasmuch as the 
statements of the representative related to CUE and not to an 
NOD, the appeal period had expired.

By letter of November 15, 1993, the veteran indicated that he 
had submitted an NOD to the April 1991 denial of service 
connection for hypertension.  He noted that his NOD was 
forwarded during the month of July 1991.

Review of the claims folder shows two letters from the 
veteran during July 1991, neither of which deal with the 
issue of entitlement to service connection for hypertension.  
Irrespective of that fact, the November 15, 1993, letter 
constitutes an NOD to the November 5, 1993, decision of the 
RO which found that the veteran had failed to submit an NOD.  
As such, the RO is required to send the veteran an SOC in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  In this regard, the Court has held that where an NOD 
has been submitted, the veteran is entitled to an SOC.  The 
failure to issue an SOC is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the issue of timeliness of the NOD to the April 
1991 rating decision which denied service connection for 
hypertension is REMANDED to the RO for the following action:

The RO should send the veteran an SOC on 
the issue of whether he submitted a 
timely NOD to the April 1991 rating 
decision in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.29, 19.30.  
If, and only if, the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal (VA Form 9), 
then the RO should return this issue to 
the Board, subject to current appellate 
procedures.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


